Citation Nr: 0110278	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for optic neuritis.

2.  Entitlement to a compensable rating for spondylitic 
changes in the cervical spine, at C2-3.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
December 17, 1991 to September 24, 1999.

In August 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, denied the 
veteran's claim for service connection for optic neuritis.  
However, the RO granted his claim for service connection for 
spondylitic changes in the cervical spine, at C2-3, and 
assigned a noncompensable rating of 0 percent.  He appealed 
to the Board of Veterans' Appeals (Board), requesting service 
connection for the optic neuritis and a higher (i.e., 
compensable) rating for the spondylitic changes in his 
cervical spine, at C2-3.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).


REMAND

In a statement received at the Board in November 2000, the 
veteran requested a hearing at the RO before a Member of the 
Board during a travel assignment (a travel Board hearing).  
So he must be scheduled for a travel Board hearing prior to 
further consideration of his claims.  See 38 C.F.R. 
§§ 20.700, 20.703, 20.704, 20.705 (2000).

Accordingly, the case is REMANDED to the RO for the following 
development:  

At the earliest opportunity, the RO 
should schedule the veteran for a travel 
Board hearing.  He should be notified of 
the date, time, and location of the 
hearing.  If, per chance, he indicates 
that he no longer wants a hearing, then 
this must be documented in his 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


